In a proceeding to validate petitions designating petitioner as a candidate in the Democratic Party primary election to be held on September 8, 1977 for the public office of Council Member, 28th Councilmanic District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County, dated August 15, 1977, which, after a hearing, inter alia, declared the designating petitions to be invalid. Mary Pinkett cross-appeals from the said judgment insofar as it failed to dismiss petitioner’s validating petition on the ground that the court lacked jurisdiction. Judgment affirmed, without costs or disbursements. A designating petition can only be signed by persons who are duly enrolled and registered voters at the time of the execution of the petition (Election Law, § 153, subd 7). The facts necessary to determine the cross appeal were not properly brought before this court. Hopkins, J. P., Cohalan, Margett, Titone and Suozzi, JJ., concur.